Order filed November 10, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00594-CR
                                    ____________

                       JACK M. MANISCALCO, JR., Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 434th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 11-DCR-056387


                                       ORDER

       Appellant is represented by retained counsel, Phillip Neal Slaughter.            No
reporter=s record has been filed in this case. Karen Woolsey, the court reporter, informed
this Court that appellant had not made arrangements for payment for the reporter=s record.
On August 25, 2011, the clerk of this court notified appellant that we would consider and
decide those issues that do not require a reporter=s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.
       On September 29, 2011, we ordered Phillip Neal Slaughter, to file a brief in this
appeal on or before October 31, 2011. No response has been filed. No extension of time
has been filed. No brief has been filed.
       Accordingly, we order Phillip Neal Slaughter to file a brief with the clerk of this
Court within twenty (20) days of the date of this order. If Phillip Neal Slaughter does
not timely file the brief as ordered, the Court will issue a show cause order directing him to
appear before this Court on a date certain to show cause why he should not be held in
contempt for failing to file the brief as ordered. Contempt of court is punishable by a fine
and/or confinement in jail.


                                           PER CURIAM
Justices Brown, Boyce, and McCally.




                                              2